Title: To George Washington from Major William Courtis, 28 April 1778
From: Courtis, William
To: Washington, George



Sir
Boston Aprill 28 1778

having Served my Country three years I hope with your Exelenceys Approbation and my frends, not tired with Serving it Longer, but am Constrained through Nessesity to Ask a Dismission, not having a fortune Sufficent to Suppote me, I was at the begin[nin]g of this war in Tolurable good Curcumstanaces but my Pay being not Sufficent to Supporte me, my family Living on what Little I had when this war begun has Reduced me so Low as not to be able to Supporte my Character as an officer any Longer, when I Cannot do that your Exelency would not wish to Se me in the feild, if I Should be oblidged to Come to Camp it will Distress myself and family very much, after Stateing dificutyes which are facts, I flatter myself your Exelency will Except my Resignation without sensure, I flatter myself my Character Stands fair, if in Some futer day your Exelency Should have ocation for my Services I Stand readey to obey your Exelencys Command, but at Present must beg Leave to Resign, I have the honor to subsribe myself your Exelencys obedent humble Servant

Willm Courtis Major in Colo. Henleys Regt

